DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered.

I. The Double Patenting rejection has been withdrawn in response to the Terminal Disclaimer filed.

II. Applicant’s argument has been fully considered by they are not persuasive.

On page 8, Applicant argues that the prior arts do not each “adjusting a brightness of the digital presented content based on a size of a pupil of a user”.

In response: Border as explained in para. [0026], note that adjustments in a brightness of a displayed image 220 take into account the non-linear sensitivity of the human eye so that the displayed image 220 can be presented with a consistent difference in perceived brightness relative to the measured brightness of the see-through view 210. Note also that in para. [0018], Borders explain the locations of the reflections relative to a user's pupil may be used to determine a gaze direction. The gaze direction may then be used to detect a position at which the user gazes on a user interface displayed on the see-through display. In addition to that, Li disclosed para. [0149], note that the detecting unit 1512 is configured to detect a size of a person's pupils, and calculate a vision distance of a current vision point of the person's eyes according to the size of the pupils. Also see para. [0150], the controlling unit 1510 is configured to adjust the optical path length of the optical path length adjusting unit 1503 according to the vision distance of the current vision point of the person's eyes. Thus, the stated argument is taught by the combination of the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US Publication Number 2014/0253605 A1, hereinafter “Border”) in view of Li et al. (US Publication Number 2014/0376491 A1, hereinafter “Li”).

(1) regarding claim 1:
As shown in fig. 1, Border disclosed a wearable head (100, FIG. 1 is an illustration of an example see-through head mounted display device) comprising: 
a see-through display (100, FIG. 1 is an illustration of an example see-through head mounted display device); 
a sensor adapted to detect a visual property of a surrounding environment presented in the see-through display (para. [0024], note that a see-through head mounted display device may include a brightness sensor located behind the shield lenses 310 for measuring the brightness of the see-through view 210 in a way that corresponds to the brightness seen by the user's eye); 
an eye-imaging camera (para. [0018], note that the see-through head mounted display device 100 also may include one or more inward-facing (e.g. user-facing), cameras, such as cameras that are part of an eye tracking system); and 
a processor (1102, see, para. [0043]) adapted to: 
determine, using the eye-imaging camera, a gaze target corresponding to a region of the see-through display (para. [0018], note that the locations of the reflections relative to a user's pupil may be used to determine a gaze direction. The gaze direction is used to detect a position at which the user gazes on a user interface displayed on the see-through display);
compare the detected visual property of the surrounding environment at the gaze target to a visual property of a digital presented content at the gaze target (para. [0011] FIG. 8 is a chart of a ratio between display luminance and measured see-through luminance to provide a 2.times. perceived brighter displayed image compared to the see-through view (d=2) over w wide range of measured see-through view luminance. Note that the gaze direction is used to detect a position at which the user gazes on a user interface displayed on the see-through display, para. [0018]); 
determine, based on the comparison, whether a viewability of the digital presented content is impaired (see fig. 10, para. [0037], note that the measured brightness of the scene can be used to change the way the displayed image is presented. Note that it is determined if the displayed image is dimmed i.e. impared); 
in response to a determination that the viewability is impaired, adjust one or more display attributes of the digital presented content (para. [0037], note that if the scene is determined to be very dim, the displayed image can be changed to a grey scale image or, a red or green image to enable to user's eye to better adapt to the dim conditions) 
Border disclosed most of the subject matter as described as above except for specifically teaching the one or more display attributes associated with the visual property, wherein adjusting the one or more display attributes of the digital presented content is based on a size of a pupil of the user, the size measured using the eye-imaging camera; and in response to a determination that the viewability is not impaired, forgo adjusting the one or more display attributes of the digital presented content. 
However, Border disclosed in response to a determination that the viewability is not impaired, forgo adjusting the one or more display attributes of the digital presented content comprises adjusting a brightness of the digital presented content (para. [0037], note that a predetermined threshold would be selected wherein the change in the way the displayed image is presented occurs when the threshold is exceeded. Wherein the threshold can be selected to be exceeded by either being above the threshold or below the threshold i.e. it is obvious in Border that the changes are applied when the threshold is above or below. Thus, there would not be change to the display image if the threshold is the same. Also see para. [0026], note that adjustments in a brightness of a displayed image 220 take into account the non-linear sensitivity of the human eye so that the displayed image 220 can be presented with a consistent difference in perceived brightness relative to the measured brightness of the see-through view 210).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Border to teach in response to a determination that the viewability is not impaired, forgo adjusting the one or more display attributes of the digital presented content. The suggestion/motivation for doing so would have been in order to provide a consistent viewability of the displayed image overlaid onto the see-through view is provided over a wide range of environmental conditions from dim to bright and a wide range of shield lens darkness or optical density (para. [0038]). Therefore, it would have been obvious for Border to obtain the invention as specified in claim 1.
Furthermore, Li disclosed the one or more display attributes associated with the visual property (para. [0150], note that the controlling unit 1510 is configured to adjust the optical path length of the optical path length adjusting unit 1503 according to the vision distance of the current vision point of the person's eyes, which specifically is selecting the first optical path length adjusting subunit 1504 or the second optical path length adjusting subunit 1506 to operate according to the vision distance of the current vision point of the person's eyes), wherein adjusting the one or more display attributes of the digital presented content is based on a size of a pupil of the user, the size measured using the eye-imaging camera (para. [0149], note that the detecting unit 1512 is configured to detect a size of a person's pupils, and calculate a vision distance of a current vision point of the person's eyes according to the size of the pupils. Also see para. [0150], the controlling unit 1510 is configured to adjust the optical path length of the optical path length adjusting unit 1503 according to the vision distance of the current vision point of the person's eyes).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach the one or more display attributes associated with the visual property wherein adjusting the one or more display attributes of the digital presented content is based on a size of a pupil of the user, the size measured using the eye-imaging camera. The suggestion/motivation for doing so would have been in order to provide a pair of glasses which is used to bear various information processing entities required by a user, so as to enrich the user's life, facilitate the use for the user, and release the user's hands (para. [0007]). Therefore, it would have been obvious to combine Border and Li to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Border further disclosed the wearable head device of claim 1, wherein the digital presented content comprises digital video content (para. [0020], note that various types of images may be displayed, including but not limited to still images, video images, computer graphics images, user interface images, etc). 

(3) regarding claim 3:
Border further disclosed the wearable head device of claim 1, wherein the one or more display attributes comprise one or more of a brightness, a hue, a saturation, a color value, a color balance, a size, a contrast, a spatial frequency, a resolution, and a sharpness (para. [0024], note that disclosed herein provide for the automatic control of the brightness of the displayed image 220 presented to the user's eye). 

(4) regarding claim 4:
Border further disclosed the wearable head device of claim 1, further comprising a sensor configured to detect a motion of the user, and wherein determining whether the viewability of the digital presented content is impaired is further based on the detected motion (para. [0031], note that the brightness difference d can be chosen by the user to match the viewing preferences of the user or it can be automatically selected based on a detected use scenario, such as whether the user is moving or stationary and how fast the user is moving or what the external scene is as determined by the camera 120 i.e. motion of user).

(5) regarding claim 5:
Border further disclosed the wearable head device of claim 1, further comprising a sensor configured to detect an environmental condition, and wherein determining whether the viewability of the digital presented content is impaired is further based on the detected environmental condition (para. [0036], note that in this way the brightness of different portions of the field of view can be determined Changes to the brightness of the displayed image can be made based on the average brightness of the scene i.e. environment). 

(6) regarding claim 6:
Border further disclosed the wearable head device of claim 1, further comprising a sensor configured to detect a location of the user, and wherein determining whether the viewability of the digital presented content is impaired is further based on the detected location (para. [0031], note that the brightness difference d can be chosen by the user to match the viewing preferences of the user or it can be automatically selected based on a detected use scenario, such as whether the user is moving or stationary. Note that it would’ve been obvious for Border to teach the detected location since it uses location sensors such as GPS, see para. [0018]). 

(7) regarding claim 7:
Border further disclosed the wearable head device of claim 1, wherein the process is further adapted to determine a user scenario in which the wearable head device is operated, and wherein determining whether the viewability of the digital presented content is impaired is further based on the determined user scenario (para. [0031], note that the brightness difference d can be chosen by the user to match the viewing preferences of the user or it can be automatically selected based on a detected use scenario, such as whether the user is moving or stationary and how fast the user is moving or what the external scene is as determined by the camera 120). 

(8) regarding claim 8:
Border further disclosed the wearable head device of claim 7, wherein the user scenario includes one or more of the user driving, the user sitting, the user walking, the user jogging, and the user receiving instructions (para. [0031], note that the brightness difference d can be chosen by the user to match the viewing preferences of the user or it can be automatically selected based on a detected use scenario, such as whether the user is moving or stationary and how fast the user is moving or what the external scene is as determined by the camera 120). 

(9) regarding claim 9:
Border further disclosed the wearable head device of claim 7, wherein the wearable head device is configured to operate in a night vision mode (para. [0024], note that the brightness of the scene in front of the user changes depending on the lighting. For example, when the environment is lit by full sun, the background scene viewed through a see-through display device is much brighter than if the environment is lit by moonlight i.e. night vision). 

(10) regarding claim 10:
Border further disclosed the wearable head device of claim 1, wherein determining whether the viewability of the digital presented content is impaired is further based on a property of the digital presented content, the property including one or more of a contrast value, a color value, a presence of still pictures, a presence of moving pictures, a presence of an icon, a presence of video content, a pixel location, and a pixel intensity (para. [0037], note that if the scene is determined to be too bright, the contrast in the displayed image can be increased). 

The proposed rejection of Border and Li, as explained in device claims 1, 4 and 5, renders obvious the steps of the method of claims 15-17 and the non-transitory computer-readable storage medium claim 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 4 and 5 is equally applicable to claims 15-17 and 20.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border and Li, further in view of Sako (US Publication Number 2015/0253573 A1).

(1) regarding claim 11:
Border further disclosed the wearable head device of claim 1, wherein the digital presented content comprises a plurality of display elements including a first display element and a second display element (para. [0022], note that a variety of image sources may be used to provide images for display, including, for example, organic light-emitting diode (OLED) displays, quantum dot based light emitting diodes (QLED) displays, liquid crystal displays (LCDs), or liquid crystal on silicon (LCOS) displays).
Border disclosed most of the subject matter as described as above except for specially teaching adjusting one or more display attributes of the digital presented content comprises: adjusting one or more display attributes of the first display element, and forgoing adjusting one or more display attributes of the second display element. 
However, Sako disclosed adjusting one or more display attributes of the digital presented content comprises: adjusting one or more display attributes of the first display element, and forgoing adjusting one or more display attributes of the second display element (para. [0147], note that control such as control to change the image displayed as the external image or the internal image, adjusting color in the external image and the internal image, controlling the brightness of the external image and the internal image, changing the display size of the external image, or moving the display area of the external image (such as full-screen display, display on only the left or right side, or display using part of the screen) is conducted).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach adjusting one or more display attributes of the digital presented content comprises: adjusting one or more display attributes of the first display element, and forgoing adjusting one or more display attributes of the second display element. The suggestion/motivation for doing so would have been in order to provide an excellent image display device which is worn on the head and used to view an image, and which enables various information to be presented to nearby people, such as what the wearer is seeing and the current status of the wearer (para. [0031]). Therefore, it would have been obvious to combine Border, Li and Sako to obtain the invention as specified in claim 11.

(2) regarding claim 12:
Border disclosed most of the subject matter as described as above except for specifically teaching wherein the second display element comprises one or more of a logo and an icon.
However, Sako disclosed wherein the second display element comprises one or more of a logo and an icon (para. [0165], note that icons like those illustrated in FIGS. 26 and 27 may also be displayed overlaid onto an external image that is the same as the internal image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the second display element comprises one or more of a logo and an icon. The suggestion/motivation for doing so would have been in order to provide an excellent image display device which is worn on the head and used to view an image, and which enables various information to be presented to nearby people, such as what the wearer is seeing and the current status of the wearer (para. [0031]). Therefore, it would have been obvious to combine Border, Li and Sako to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “wherein the processor is further adapted to, in response to the determination that the viewability is impaired and further in response to a determination that a maximum brightness of the see-through display is insufficient to correct the viewability impairment, switch a configuration of a color palette associated with the digital presented content and decrease a display brightness of the digital presented content; and wherein switching the configuration of the color palette comprises switching a display of white text on a black background to a display of black text on a gray background” as recited in claims 13-14 and 18-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Balan et al. (US Publication Number 2013/0114043 A1) disclosed various embodiments for controlling brightness of a see-through, near-eye mixed display device based on light intensity of what the user is gazing at. The opacity of the display can be altered, such that external light is reduced if the wearer is looking at a bright object. The wearer's pupil size may be determined and used to adjust the brightness used to display images, as well as the opacity of the display. A suitable balance between opacity and brightness used to display images may be determined that allows real and virtual objects to be seen clearly, while not causing damage or discomfort to the wearer's eyes.

Hwang (US Patent Number 9,317,114 B2) disclosed a display apparatus may include an optical element having thereon an information area; an eye tracker configured to detect an activity of at least one pupil within eyes; a processor configured to change a display property of the information area based at least in part on the activity of the at least one pupil.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674